Citation Nr: 0935923	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-06 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to March 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Portland, Oregon, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a rating in 
excess of 10 percent for his service-connected PTSD.  VA 
examinations in July 2004 and December 2006 resulted in 
diagnoses of PTSD which was characterized as "mild" (July 
2004) and "mild to moderate" (December 2006).  On the most 
recent VA examination report, completed in April 2008, the 
examiner, who indicated that he did not have the claims 
folder to review, did not believe the Veteran met the 
criteria for a diagnosis of PTSD.  He diagnosed major 
depressive disorder, chronic, moderate.  Given that service 
connection is in effect for PTSD; that the rating of that 
disability is at issue; that previous examiners found the 
PTSD diagnosis appropriate; that the current examiner did not 
have access to the claims folder; and that the current 
examination did not provide a basis for the Board to 
distinguish for ratings purposes between symptoms of the 
service-connected PTSD and any other psychiatric disorder 
that may be present, the Board finds that another VA 
examination is appropriate.  When it is not possible to 
separate the effects of a service-connected psychiatric 
disorder from a nonservice-connected psychiatric disorder, 38 
C.F.R. § 3.102 (requiring favorable resolution of reasonable 
doubt), dictates that all signs and symptoms be attributed to 
the service-connected psychiatric disorder.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current effects and severity of the 
Veteran's service-connected PTSD.  The 
examiner must be provided with the 
Veteran's claims file for review.  The 
examiner must conduct a detailed mental 
status examination.  The examiner should 
provide detailed findings that describe 
the extent of the Veteran's occupational 
and social impairment due to PTSD.  In 
this regard, the examiner should identify 
what symptoms, if any, the Veteran 
currently manifests or has manifested in 
the recent past that are specifically 
attributable to his service-connected PTSD 
as opposed to any other psychiatric 
diagnosis that may be appropriate.  If it 
is not medically possible to do so, the 
psychiatric examiner should clearly so 
state, indicating that the above-noted 
findings are indicative of the Veteran's 
overall psychiatric impairment.  The 
findings should address the extent of 
impairment in sustaining and reliably 
performing an occupation, in family 
relations, and in judgment, thinking, and 
mood that are attributable to PTSD.  The 
examiner should note the reported 
frequency or persistence of any panic 
attacks, depression, irritability, or acts 
of violence, as well as the extent of any 
impairment of sleep, memory, 
concentration, or speech that are 
attributable to PTSD.

2.  Thereafter, review the expanded record 
and readjudicate the rating for the 
Veteran's PTSD, with consideration to 
Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO then should issue a 
supplemental statement of the case, afford 
the Veteran and his representative an 
opportunity to respond, and return the 
case to the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




